Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
Applicant’s amendment filed May 19, 2022 is acknowledged and has been entered.  
Applicant’s amendments and arguments filed May 19, 2022 have overcome the rejections set forth in the Office Action of January 28, 2022, which are hereby withdrawn. 
Claims 1, 10, and 11 have been amended.
Claims 12 and 13 have been added.
Since no prior art teaches a lung adenocarcinoma detection method comprising a step of detecting in vitro a presence or an increase in a relative amount of at least one fragment selected from the group consisting of the following, in a test subject-derived sample: (s) a protein fragment having a C-terminal amino acid sequence of EGSCPQVNIN (SEQ ID NO: 26) (the elected species). The search has been extended to other species encompassed by claim 1: (p) a protein fragment having a C-terminal amino acid sequence of EGSCPQVNINFPQLG (SEQ ID NO: 23).
Claims 1, 10, and 11 have been amended.
Claims 12 and 13 have been added.

Accordingly, claims 1, 8, and 10-13 are under consideration.
EXAMINER’S AMENDMENT
	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
 
	The application has been amended as follows: 
	In the claims:
In claim 10, at line 4, “by a fragmentation rat” was replaced by -- by a fragmentation rate --.
In claim 10, at line 7, “protein fragmentation rateio” was replaced by -- protein fragmentation rate --.
In claim 13, at line 1, “the fragment” was replaced by – the protein fragment --.

	Authorization for this Examiner’s Amendment was given in a telephone call with Antoinette F. Konski on June 1, 2022.
Claims 1, 8, and 10-13 are allowed and renumbered.

Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/           Primary Examiner, Art Unit 1642